UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 02/28/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund February 28, 2013 (Unaudited) Coupon Maturity Principal Bonds and Notes29.2% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables1.5% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 315,000 a 322,258 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. B 2.04 9/8/15 230,000 232,631 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 275,000 285,104 CarMax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 75,000 77,319 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 165,000 165,399 Ford Credit Auto Owner Trust, Ser. 2010-A, Cl. C 3.22 3/15/16 310,000 321,076 Santander Drive Auto Receivables Trust, Ser. 2012-4, Cl. B 1.83 3/15/17 540,000 548,972 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. C 1.94 3/15/18 480,000 487,171 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. B 2.05 5/15/15 82,280 82,659 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 90,344 90,802 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. C 3.01 4/16/18 320,000 332,916 Santander Drive Auto Receivables Trust, Ser. 2010-B, Cl. C 3.02 10/17/16 330,000 a 335,726 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 435,000 448,660 Asset-Backed Ctfs./Equipment.2% CNH Equipment Trust, Ser. 2010-B, Cl. B 3.12 2/15/17 395,000 Asset-Backed Ctfs./Home Equity Loans.0% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.53 12/25/33 72,818 b Commercial Mortgage Pass-Through Ctfs.1.6% American Tower Trust, Ser. 2007-1A, Cl. AFX 5.42 4/15/37 225,000 a 229,160 Banc of America Merrill Lynch Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 575,000 608,290 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-T22, Cl. A4 5.58 4/12/38 275,000 b 309,121 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 252,685 264,687 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-T28, Cl. A4 5.74 9/11/42 175,000 b 206,067 Citigroup Commercial Mortgage Trust, Ser. 2012-GC8, Cl. A4 3.02 9/10/45 330,000 340,755 GS Mortgage Securities Corporation II Trust, Ser. 2007-EOP, Cl. E 2.48 3/6/20 560,000 a,b 563,663 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2011-C3, Cl. A4 4.72 2/15/46 445,000 a 519,350 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 72,536 b 76,544 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2009-IWST, Cl. C 7.45 12/5/27 435,000 a,b 541,023 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 5.54 8/15/39 366,360 b 385,554 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 2,622 2,622 Consumer Discretionary1.6% AutoZone, Sr. Unscd. Notes 3.70 4/15/22 165,000 170,510 Comcast, Gtd. Notes 6.50 11/15/35 135,000 173,977 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 355,000 a 433,093 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 550,494 a 745,363 Daimler Finance, Gtd. Notes 1.25 1/11/16 345,000 a 346,031 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 265,000 282,113 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 475,000 a 515,241 Kohl's, Sr. Unscd. Notes 4.00 11/1/21 110,000 112,261 NBCUniversal Media, Sr. Unscd. Notes 5.15 4/30/20 240,000 285,338 News America, Gtd. Notes 6.65 11/15/37 175,000 218,485 Staples, Sr. Unscd. Notes 2.75 1/12/18 395,000 397,517 Time Warner Gtd. Debs. 6.10 7/15/40 75,000 88,060 Time Warner, Gtd. Notes 3.40 6/15/22 225,000 230,893 Time Warner, Gtd. Notes 5.88 11/15/16 76,000 88,701 Consumer Staples.6% Altria Group, Gtd. Notes 4.25 8/9/42 90,000 86,305 Altria Group, Gtd. Notes 10.20 2/6/39 60,000 102,017 ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 425,000 430,429 Mondelez International, Sr. Unscd. Notes 6.88 2/1/38 180,000 243,197 SABMiller Holdings, Gtd. Notes 4.95 1/15/42 200,000 a 223,037 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 330,000 331,136 Energy.8% Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 110,000 107,277 Enterprise Products Operating, Gtd. Notes, Ser. N 6.50 1/31/19 205,000 255,121 EQT, Sr. Unscd. Notes 8.13 6/1/19 225,000 280,323 Hess, Sr. Unscd. Notes 5.60 2/15/41 105,000 111,907 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 205,000 251,411 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 405,000 488,025 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 170,000 186,437 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 285,000 283,785 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 60,000 71,175 Financial3.5% ACE INA Holdings, Gtd. Notes 5.80 3/15/18 45,000 54,906 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 220,000 274,050 AON, Gtd. Notes 3.50 9/30/15 165,000 173,872 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 570,000 667,965 Bank of America, Sr. Unscd. Notes 5.70 1/24/22 445,000 527,299 Capital One Bank USA, Sub. Notes 3.38 2/15/23 300,000 302,458 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 169,000 189,796 Citigroup, Sr. Unscd. Notes 4.50 1/14/22 605,000 c 674,468 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 230,000 275,487 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 210,000 a 268,612 Genworth Financial, Sr. Unscd. Notes 7.20 2/15/21 65,000 74,690 Genworth Financial, Sr. Unscd. Notes 7.70 6/15/20 95,000 111,502 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 230,000 262,227 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 125,000 146,910 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 235,000 233,206 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 295,000 318,194 JPMorgan Chase & Co., Sr. Unscd. Notes 4.50 1/24/22 420,000 468,360 Lincoln National, Sr. Unscd. Notes 8.75 7/1/19 205,000 277,666 MetLife, Sr. Unscd. Notes 7.72 2/15/19 180,000 235,317 Morgan Stanley, Sr. Unscd. Notes 3.80 4/29/16 100,000 106,245 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 105,000 119,666 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 225,000 258,671 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 150,000 a 147,331 PNC Bank, Sub. Notes 6.88 4/1/18 250,000 311,552 Principal Financial Group, Gtd. Notes 8.88 5/15/19 205,000 278,470 Prudential Financial, Notes 5.38 6/21/20 410,000 484,152 Prudential Financial, Sr. Unscd. Notes 6.20 11/15/40 380,000 464,829 Rabobank Nederland, Bank Gtd. Notes 3.95 11/9/22 250,000 254,566 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 225,000 231,749 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 400,000 a 406,234 US Bancorp, Sub. Notes 2.95 7/15/22 250,000 249,731 WEA Finance, Gtd. Notes 7.13 4/15/18 75,000 a 92,856 Foreign/Governmental.2% Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 280,000 286,607 Province of Quebec Canada, Sr. Unscd. Notes 4.60 5/26/15 85,000 92,785 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 100,000 130,192 Health Care.1% Actavis, Sr. Unscd. Notes 4.63 10/1/42 100,000 101,313 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 260,000 262,173 Industrial.7% General Electric Capital, Sr. Unscd. Notes 2.30 4/27/17 495,000 513,340 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 295,000 390,243 Hutchison Whampoa International (12) (II), Gtd. Notes 2.00 11/8/17 300,000 a 302,056 Willis North America, Gtd. Notes 6.20 3/28/17 215,000 245,581 Willis North America, Gtd. Notes 7.00 9/29/19 245,000 292,273 Information Technology.3% BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 365,000 378,442 Hewlett-Packard, Sr. Unscd. Notes 4.30 6/1/21 70,000 70,174 Xerox, Sr. Unscd. Notes 5.63 12/15/19 185,000 209,996 Materials.3% Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 210,000 227,295 Teck Resources, Gtd. Notes 6.25 7/15/41 65,000 72,328 Vale Overseas, Gtd. Notes 4.38 1/11/22 215,000 224,824 Vale, Sr. Unscd. Notes 5.63 9/11/42 185,000 192,925 Municipal Bonds.2% Los Angeles Department of Water and Power, Revenue (Build America Bonds) 5.72 7/1/39 120,000 148,897 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Build America Bonds) 6.09 11/15/40 10,000 12,763 Metropolitan Transportation Authority, Revenue (Build America Bonds) 6.55 11/15/31 225,000 290,023 New York City, GO (Build America Bonds) 5.99 12/1/36 135,000 168,900 Real Estate.4% Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 155,000 202,072 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 260,000 293,778 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 255,000 265,313 Regency Centers, Gtd. Notes 5.88 6/15/17 205,000 236,251 Residential Mortgage Pass-Through Ctfs..0% Credit Suisse First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.47 7/25/35 98,964 b Telecommunications.4% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 150,000 203,312 Telecom Italia Capital, Gtd. Notes 7.20 7/18/36 345,000 348,450 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 560,000 591,765 U.S. Government Agencies2.7% Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 855,000 c,d 1,025,858 Federal National Mortgage Association, Notes 0.88 12/20/17 2,305,000 c,d 2,310,202 Federal National Mortgage Association, Notes 1.55 10/29/19 745,000 d 745,534 Federal National Mortgage Association, Notes 1.55 10/29/19 765,000 d 765,598 Federal National Mortgage Association, Notes 1.63 10/26/15 495,000 d 511,151 Federal National Mortgage Association, Notes 1.70 10/4/19 770,000 d 770,894 Federal National Mortgage Association, Notes 1.70 11/13/19 740,000 d 741,107 U.S. Government Agencies/Mortgage-Backed7.4% Federal Home Loan Mortgage Corp.: 3.50%, 12/1/41 - 3/1/42 2,063,378 d 2,191,252 5.00%, 4/1/39 960,979 d 1,073,272 5.50%, 4/1/22 - 1/1/36 654,128 d 710,566 Federal National Mortgage Association: 3.00%, 5/1/42 - 10/1/42 3,398,994 d 3,524,383 3.50%, 12/1/41 - 8/1/42 3,699,687 d 3,934,663 4.00%, 1/1/41 - 12/1/41 4,170,981 d 4,468,093 4.50%, 2/1/39 211,863 d 228,091 5.00%, 8/1/20 - 7/1/39 1,557,943 d 1,715,624 5.50%, 9/1/34 - 5/1/40 486,171 d 543,664 6.00%, 10/1/37 - 5/1/39 360,259 d 399,009 8.00%, 3/1/30 135 d 139 Government National Mortgage Association I; 5.50%, 4/15/33 70,448 78,603 U.S. Government Securities6.0% U.S. Treasury Bonds: 3.88%, 8/15/40 1,790,000 c 2,082,273 4.63%, 2/15/40 80,000 c 104,738 6.50%, 11/15/26 240,000 358,087 U.S. Treasury Notes: 0.13%, 7/31/14 1,540,000 c 1,538,437 0.75%, 3/31/13 3,970,000 3,972,636 1.75%, 4/15/13 385,000 385,827 1.75%, 5/31/16 3,460,000 3,610,835 2.13%, 5/31/15 1,110,000 c 1,156,222 2.38%, 7/31/17 1,490,000 1,602,797 3.13%, 4/30/13 485,000 487,482 Utilities.7% Duke Energy Carolinas, First Mortgage Bonds 5.25 1/15/18 95,000 112,733 Enel Finance International, Gtd. Notes 6.25 9/15/17 345,000 a 385,980 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 315,000 368,250 Iberdrola International, Gtd. Notes 6.75 7/15/36 205,000 224,630 Nevada Power, Mortgage Notes 6.50 8/1/18 90,000 112,605 NiSource Finance, Gtd. Notes 6.40 3/15/18 230,000 276,382 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 215,000 251,440 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 25,000 33,796 Total Bonds and Notes (cost $71,573,356) Common Stocks69.7% Shares Value ($) Consumer Discretionary8.4% AMC Networks, Cl. A 6,410 e 367,934 American Eagle Outfitters 25,720 531,890 Cabela's 7,670 e 388,025 Carnival 45,073 1,612,261 CBS, Cl. B 15,330 c 665,169 Delphi Automotive 12,850 537,772 Foot Locker 10,840 370,620 General Motors 24,640 e 668,976 Johnson Controls 32,110 1,010,502 Lowe's 13,770 525,325 Macy's 20,050 824,055 Newell Rubbermaid 61,220 1,428,875 News Corp., Cl. A 46,500 1,339,200 NIKE, Cl. B 14,510 790,215 Omnicom Group 17,340 997,570 PVH 8,510 1,036,944 Starbucks 14,030 769,125 Time Warner 31,796 1,690,593 Viacom, Cl. B 25,240 1,475,530 Wal-Mart Stores 16,780 1,187,688 Walt Disney 59,180 3,230,636 Consumer Staples6.1% Avon Products 30,700 600,185 Beam 18,710 1,141,871 Coca-Cola Enterprises 29,310 1,048,712 ConAgra Foods 72,650 2,478,091 CVS Caremark 37,971 1,941,078 Dean Foods 60,340 e 1,001,644 Kraft Foods Group 19,600 950,012 PepsiCo 25,760 1,951,835 Philip Morris International 33,740 3,095,645 Unilever, ADR 34,970 1,393,555 Energy8.2% Anadarko Petroleum 31,530 2,509,157 Cameron International 31,549 e 2,010,302 Chevron 21,764 2,549,653 Ensco, Cl. A 10,520 632,673 EOG Resources 19,410 2,440,031 Hess 22,840 1,518,860 National Oilwell Varco 10,900 742,617 Occidental Petroleum 32,460 2,672,432 Phillips 66 16,270 1,024,359 Schlumberger 23,410 1,822,469 TransCanada 16,930 787,414 Valero Energy 50,630 2,308,222 Exchange-Traded Funds.6% iShares Russell 1000 Value Index Fund 589,761 590,901 SPDR S&P rust 957,614 955,143 Financial15.8% Affiliated Managers Group 6,546 e 957,222 American Express 18,930 1,176,499 American International Group 60,120 e 2,285,161 American Tower 5,130 f 398,088 Ameriprise Financial 35,540 2,439,110 Aon 13,500 824,715 Bank of America 285,040 3,200,999 Capital One Financial 16,820 858,325 CBRE Group, Cl. A 28,810 e 696,338 Chubb 30,720 2,581,402 Citigroup 53,033 2,225,795 Comerica 33,910 1,165,826 Discover Financial Services 11,540 444,636 Fifth Third Bancorp 44,450 704,088 Franklin Resources 4,500 635,625 Goldman Sachs Group 11,140 1,668,326 Invesco 18,460 494,543 JPMorgan Chase & Co. 106,384 5,204,305 Marsh & McLennan 28,190 1,046,977 MetLife 33,887 1,200,955 Moody's 40,770 1,959,406 Morgan Stanley 32,950 743,022 PNC Financial Services Group 14,000 873,460 Prudential Financial 13,770 765,199 T. Rowe Price Group 6,300 448,497 TD Ameritrade Holding 52,590 999,736 Wells Fargo & Co. 119,982 4,208,969 Health Care9.9% Baxter International 17,880 1,208,688 Cigna 26,260 1,535,160 Covidien 24,681 1,568,971 Eli Lilly & Co. 37,340 2,041,004 Humana 6,970 475,772 Johnson & Johnson 55,137 4,196,477 McKesson 15,810 1,677,915 Merck & Co. 60,760 2,596,275 Mylan 33,380 e 988,382 Pfizer 266,087 7,282,801 Sanofi, ADR 20,470 966,389 Thermo Fisher Scientific 8,240 608,112 Zoetis 1,711 57,233 Industrial7.1% ADT 13,347 639,188 Cummins 13,020 1,508,627 Eaton 41,150 2,550,066 FedEx 26,920 2,838,176 Fluor 17,200 1,064,680 General Electric 204,720 4,753,598 Honeywell International 22,290 1,562,529 J.B. Hunt Transport Services 7,900 549,208 Robert Half International 19,370 688,604 Tyco International 21,205 678,772 Union Pacific 8,540 1,170,919 Information Technology10.9% Alliance Data Systems 5,040 c,e 799,798 Apple 5,201 2,295,721 Applied Materials 82,370 1,128,469 Broadcom, Cl. A 24,390 831,943 Ciena 52,810 e 804,824 Cisco Systems 195,600 4,078,260 Cognizant Technology Solutions, Cl. A 9,070 e 696,304 Corning 36,520 460,517 EMC 114,410 e 2,632,574 Facebook, Cl. A 17,080 465,430 Google, Cl. A 670 e 536,804 International Business Machines 2,300 461,909 Juniper Networks 28,700 e 593,516 Oracle 106,150 3,636,699 QUALCOMM 50,150 3,291,345 SanDisk 22,680 e 1,142,845 Skyworks Solutions 32,650 e 695,445 Texas Instruments 59,690 2,051,545 Vishay Intertechnology 28,220 c,e 372,222 Xilinx 21,500 801,305 Materials2.3% Celanese, Ser. A 8,740 409,469 Eastman Chemical 7,890 550,170 International Paper 25,670 1,129,737 LyondellBasell Industries, Cl. A 32,680 1,915,702 Monsanto 12,280 1,240,648 Packaging Corporation of America 12,910 539,380 Utilities.4% NRG Energy 48,660 Total Common Stocks (cost $157,408,443) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,460,700) 2,460,700 g Investment of Cash Collateral for Securities Loaned.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,769,219) 1,769,219 g Total Investments (cost $233,211,718) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts GO - General Obligation REIT - Real Estate Investment Trust a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2013, these securities were valued at $6,377,014 or 2.5% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At February 28, 2013, the value of the fund's securities on loan was $9,539,429 and the value of the collateral held by the fund was $9,758,385, consisting of cash collateral of $1,769,219 and U.S. Government and Agency securities valued at $7,989,166. d The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Non-income producing security. f Investment in real estate investment trust. g Investment in affiliated money market mutual fund. At February 28, 2013, net unrealized appreciation on investments was $23,156,868 of which $26,277,748 related to appreciated investment securities and $3,120,880 related to depreciated investment securities. At February 28, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Common Stocks 69.1 U.S. Government Agencies/Mortgage-Backed 16.1 Corporate Bonds 9.4 Asset-Backed 1.7 Money Market Investments 1.7 Commercial Mortgage-Backed 1.6 Exchange-Traded Funds .6 Foreign/Governmental .2 Municipal Bonds .2 Residential Mortgage-Backed .0 † Based on net assets. The following is a summary of the inputs used as of February 28, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 4,208,648 - Commercial Mortgage-Backed - 4,046,836 - Corporate Bonds+ - 23,871,920 - Equity Securities - Domestic Common Stocks+ 172,434,882 - - Equity Securities - Foreign Common Stocks+ 3,780,031 - - Foreign Government - 509,584 - Municipal Bonds - 620,583 - Mutual Funds 4,229,919 - - Exchange-Traded Funds 1,546,044 - - Residential Mortgage-Backed - 83,100 - U.S. Government Agencies/Mortgage-Backed - 25,737,705 - U.S. Treasury - 15,299,334 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized within Level 1 of the fair value hierarchy. Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) and financial futures (other than those traded on an exchange) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the Board of Directors. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. These securities are generally within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak President Date: April 25, 2013 By: /s/James Windels James Windels Treasurer Date: April 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
